Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 13, 2020

The Court of Appeals hereby passes the following order:

A21A0336. JOHN TIMOTHY MONS v. THE STATE.

      In July 2019, John Timothy Mons pled guilty to two counts of smash and grab
burglary and one count of attempt to commit smash and grab burglary. In August
2019, Mons filed, through counsel, a motion to withdraw guilty plea. On February 14,
2020, the trial court issued an order stating that Mons, through counsel, withdrew the
motion to withdraw guilty plea. Mons then filed a pro se notice of appeal of that
order. We lack jurisdiction.
      “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014) (punctuation omitted); accord White v. State, 302 Ga. 315, 319
(2) (806 SE2d 489) (2017) (the defendant’s pro se motions to withdraw his guilty
pleas were legal nullities because he was represented by counsel when he made
them). “A formal withdrawal of counsel cannot be accomplished until after the trial
court issues an order permitting the withdrawal. Until such an order properly is made
and entered, no formal withdrawal can occur and counsel remains counsel of record.”
Tolbert, 296 Ga. at 362 (3) (punctuation omitted).
      Here, the record contains no indication that the trial court has relieved Mons’s
counsel of his representation. Consequently, Mons’s pro se notice of appeal is a legal
nullity, and this appeal is hereby DISMISSED for lack of jurisdiction. See Tolbert,
296 Ga. at 362-363 (3).



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/13/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.